DETAILED ACTION
This office action is in response to amendment filed on 12/15/2021.
Claims 1, 8 and 15 are amended.
Claims 6 and 13 are cancelled.
Claims 1 – 5, 7 – 12 and 14 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 10, 14 – 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elnikety et al (US 20140172914, hereinafter Elnikety), in view of Maier et al (US 20170139746, hereinafter Maier), and further in view of Won et al (US 20210149903, hereinafter Won).

As per claim 1, Elnikety discloses: A method comprising: providing a controller to manage searching objects of a storage system; 
receiving a search query comprising a search term; (Elnikety [0083]: “the process starts in block 600 with receiving a graph query that is submitted to a graph database which is modeled by an attributed graph”; [0035]: “a user may submit a graph query that seeks to find the names of two authors, X and Y, where X and Y are connected by a path of any length (e.g., any number of edges), the author X is affiliated at the University of New South Wales (UNSW), the author Y is affiliated at Microsoft, and both of the authors has published a paper at the Very Large Databases 2012 conference (VLDB '12). It will be appreciated that this particular graph query includes both a pattern match component and a reachability component”.)
splitting an object to be searched into a plurality of pieces; (Elnikety [0077]: “the query compiler 502 decomposes the G-SPARQL query into one or more query components and generates one or more sub-queries that represent the decomposed query components, where the sub-queries can be processed by different ones of the plurality of independent query execution engines 506/508/510”.)
generating, by the controller, a plurality of tasks associated with conducting a search of the storage system for any objects in the storage system having the search term, (Elnikety [0083]: “The graph query is then decomposed into a plurality of query components… A one of a plurality of independent query execution engines that is available to process the query component is identified (block 606). A sub-query is then generated that represents the query component (block 608). The sub-query is then sent to the identified query execution engine for processing (block 610)”.)
and allocating a plurality of workers to retrieve and process the plurality of tasks on the message queue, wherein a worker processes a task in parallel with another worker processing another task, the first task thereby being processed by a first worker while the second task is processed by a second worker. (Elnikety [0083]: “for each of the query components (block 604). A one of a plurality of independent query execution engines that is available to process the query component is identified (block 606). A sub-query is then generated that represents the query component (block 608). The sub-query is then sent to the identified query execution engine for processing (block 610). Results for the sub-query are then received from the identified query execution engine (block 612). Assuming the results received are sufficient to answer the graph query, the results received are then combined to generate a response to the graph query (block 614), and the response is presented to the entity that submitted the graph query (block 616). It is noted that the sub-queries can be executed in parallel among the different identified query execution engines”; [0077]: “the query compiler 502 decomposes the G-SPARQL query into one or more query components and generates one or more sub-queries that represent the decomposed query components, where the sub-queries can be processed by different ones of the plurality of independent query execution engines 506/508/510”.)

Elnikety did not explicitly disclose:
the plurality of tasks comprising first and second tasks, the first task specifying a first piece of the objects to be searched for the search term, and the second ask specifying a second piece of the object to be searched for the same search term;
pushing the tasks onto a message queue; 

However, Maier teaches:
pushing the tasks onto a message queue; (Maier [0053] – [0054]: global task queue 196.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Maier into that of Elnikety in order to push the tasks onto a message queue. Elnikety [0083] teaches decomposing queries into query components and then execute each query component on one of a plurality of independent query engines. Maier teaches placing tasks into a global task queue is a commonly known and used in the field to deploying tasks to parallel resources, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Won teaches:
the plurality of tasks comprising first and second tasks, the first task specifying a first piece of the objects to be searched for the search term, and the second ask specifying a second piece of the object to be searched for the same search term; (Won [0014]: “From the search query, the computing environment identifies a number of databases required to be searched based on the search query, and divides the search query into sub-queries based on a number of identified databases. For instance, the computing environment can divide the search query into at least a first sub-query to be executed on a first database and a second sub-query to be executed on a second database”; [0058]: “In step 615, the computing environment 103 can generate a compliant sub-query for each of the databases 108 based on the search query. The sub-query can include a portion of the query specific to a particular one of the databases 108”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Won into that of Elnikety and Maier in order to have plurality of tasks comprising first and second tasks, the first task specifying a first piece of the objects to be searched for the search term, and the second ask specifying a second piece of the object to be searched for the same search term. Won teaches doing so would improve the efficiency of searching in multiple distinct databases in parallel, and would enhance the overall appeals of all references.

As per claim 2, Elnikety, Maier and Won further teach:
The method of claim 1 wherein the objects comprise logical objects having references to data units in the storage system and the method further comprises: receiving filter criteria with the search query; and before generating the plurality of tasks, filtering out logical objects that do not meet the filter criteria. (Elnikety [0062] – [0065]: filtering.)

As per claim 3, Elnikety, Maier and Won further teach:
The method of claim 1 wherein the objects comprise logical objects having references to data units in the storage system, and the task of the worker comprises reading a logical object and data units referenced by the logical object to determine whether the search term can be found in the data units referenced by the logical object. (Elnikety [0032])

As per claim 7, Elnikety, Maier and Wonfurther teach:
The method of claim 1 wherein the storage system comprises a deduplicated storage system storing data segmented into a plurality of segments, fingerprints of the segments are generated referencing the segments, and metadata is maintained to allow reconstruction of the segmented data, the metadata comprising fingerprint listings indicating sequences according to which the segments should be reconstructed for the objects, and the method further comprises: establishing a first phase of the search for the search term comprising: generating, by the controller, a first plurality of tasks comprising reading the plurality of segments to determine whether at least a portion of the search term is matched in a segment, and recording matches of at least portions of the search term in a database; pushing, by the controller, the first plurality of tasks onto the message queue for retrieval and processing by the plurality of workers; and establishing a second phase of the search comprising: applying, by the controller, filter settings received with the search query to the metadata to obtain a subset of fingerprint listings to be read; generating, by the controller, a second plurality of tasks comprising reading the subset of fingerprint listings and querying the database for fingerprints in the subset of- 54 - fingerprint listings to determine whether an object associated with a fingerprint listing of the subset of fingerprint listings references a match recorded in the database; and pushing, by the controller, the second plurality of tasks onto the message queue for retrieval and processing by the plurality of workers. (Elnikety [0077] – [0080])- 54 -[DL1.300U]PATENT 121027.01 fingerprint listings to determine whether an object associated with a fingerprint listing of the subset of fingerprint listings references a match recorded in the database; and pushing, by the controller, the second plurality of tasks onto the message queue for retrieval and processing by the plurality of workers. (Elnikety [0077] – [0080])- 54 -[DL1.300U]PATENT 121027.01 fingerprint listings to determine whether an object associated with a fingerprint listing of the subset of fingerprint listings references a match recorded in the database; and pushing, by the controller, the second plurality of tasks onto the message queue for retrieval and processing by the plurality of workers. (Elnikety [0077] – [0080])  

As per claim 8, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, it is the computer program product variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the computer program product variant of claim 2 and is therefore rejected under the same rationale.
As per claim 17, it is the computer program product variant of claim 3 and is therefore rejected under the same rationale.
As per claim 20, it is the computer program product variant of claim 7 and is therefore rejected under the same rationale.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elnikety, Maier and Won, and further in view of Bodik et al (US 20130212277, hereinafter Bodik).

As per claim 4, Elnikety, Maier and Won did not teach:
The method of claim 1 further comprising: dynamically adjusting a number of the plurality of workers based on a desired time to complete the search.
However, Bodik teaches:
The method of claim 1 further comprising: dynamically adjusting a number of the plurality of workers based on a desired time to complete the search. (Bodik [0008])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bodik into that of Elnikety, Maier and Won in order to dynamically adjusting a number of the plurality of workers based on a desired time to complete the search. Bodik teaches that such claimed limitation merely recites commonly known properties of task scheduling and execution, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 11, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 18, it is the computer program product variant of claim 4 and is therefore rejected under the same rationale.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elnikety, Maier and Won, and further in view of Ren et al (US 20170329648, hereinafter Ren).

As per claim 5, Elnikety, Maier and Wondid not teach:
The method of claim 1 further comprising: receiving status updates from the workers about the tasks being processed; logging the status updates in persistent storage;- 53 -  121027.01after an interruption of the search, restarting the search by accessing the persistent storage to determine which tasks were completed before the interruption; and pushing, onto the message queue, tasks that were not completed before the interruption and not pushing tasks onto the message queue that were completed before the interruption.
However, Bodik teaches:
The method of claim 1 further comprising: receiving status updates from the workers about the tasks being processed; logging the status updates in persistent storage;- 53 -  121027.01after an interruption of the search, restarting the search by accessing the persistent storage to determine which tasks were completed before the interruption; and pushing, onto the message queue, tasks that were not completed before the interruption and not pushing tasks onto the message queue that were completed before the interruption. (Ren [0048]) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ren into that of Elnikety, Maier and Won in order to receive status updates from the workers about the tasks being processed; logging the status updates in persistent storage;- 53 - 121027.01after an interruption of the search, restarting the search by accessing the persistent storage to determine which tasks were completed before the interruption; and pushing, onto the message queue, tasks that were not completed before the interruption and not pushing tasks onto the message queue that were completed before the interruption. Ren has shown that the claimed steps of determine task execution status and restart tasks that were executing when a failure is detected is commonly known and used method in the field of distributed scheduling and task management, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 12, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 19, it is the computer program product variant of claim 5 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5, 7 – 12 and 14 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196